                        1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                MARCUS B. SMITH, ESQ., Bar # 12098
                        2       KELSEY E. STEGALL, ESQ., Bar # 14279
                                LITTLER MENDELSON, P.C.
                        3       3960 Howard Hughes Parkway, Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:     702.862.8800
                                Fax No.:       702.862.8811
                        5       Email: wkrincek@littler.com
                                Email: mbsmith@littler.com
                        6       Email: kstegall@littler.com

                        7       Attorneys for Defendant
                                RAEJOHNE FOSTER
                        8

                        9
                                                                UNITED STATES DISTRICT COURT
                     10
                                                                     DISTRICT OF NEVADA
                     11

                     12
                                ANGELA CUMMINGS,                                 Case No. 2:13-CV-00479-APG-GWF
                     13
                                                   Plaintiff,
                     14
                                vs.                                                               ORDER
                                                                                 STIPULATION AND PROPOSED ORDER
                     15                                                          TO EXTEND THE DEADLINE TO FILE
                                VALLEY HEALTH SYSTEM, LLC, a                     DISMISSAL PAPERS
                     16         Delaware Limited-Liability Company d/b/a
                                DESERT SPRINGS HOSPITAL;                         (First Request)
                     17         RAEJOHNE FOSTER, an individual,

                     18                            Defendants.

                     19

                     20
                                       Defendant RaeJohne Foster (“Foster”) and Plaintiff Angela Cummings (“Cummings”), by
                     21
                                and through their respective counsel of record, hereby stipulate and agree to extend the deadline to
                     22
                                submit dismissal papers by 14 days from the current deadline of March 22, 2019 to April 5, 2019.
                     23
                                ///
                     24

                     25
                                ///
                     26

                     27
                                ///
                     28
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1               Counsel for both parties are in the process of revising and finalizing the settlement

                        2       agreement. This extension is necessary to provide counsel adequate time for the parties to fully

                        3       execute the agreement. This is the first request.

                        4
                                Dated: March 22, 2019
                        5
                                Respectfully submitted,                        Respectfully submitted,
                        6

                        7
                                /s/ James P. Kemp, Esq.                        /s/ Marcus B. Smith, Esq.
                        8
                                JAMES P. KEMP, ESQ.                            WENDY MEDURA KRINCEK, ESQ.
                        9       KEMP & KEMP, ATTORNEYS AT LAW                  MARCUS B. SMITH, ESQ.
                                                                               KELSEY E. STEGALL, ESQ.
                     10         Attorneys for Plaintiff                        LITTLER MENDELSON, P.C.

                     11                                                        Attorneys for Defendant

                     12

                     13                                                       IT IS SO ORDERD.

                     14                                                       Dated this ______ day of March, 2019.

                     15
                                                                              _____________________________________
                     16                                                       UNITED STATES DISTRICT JUDGE
                                                                              Dated: March 22, 2019.
                     17
                                FIRMWIDE:163175698.1 069080.1036
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                        2.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
